Citation Nr: 0121411	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant had active service from September 1972 to March 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 2000, the Board issued a decision denying 
entitlement to service connection for PTSD and found that new 
and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder had not been 
submitted.  

The Secretary and the appellant (the parties) filed a joint 
motion for remand, which the Court granted in December 2000.  
In the joint motion for remand, the parties noted that 
pertinent Social Security Administration (SSA) records were 
not of record.  The parties concurred that as a result of the 
Board's failure to notify the appellant that the records in 
possession of SSA may complete his application to reopen his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the appellant's claim must be remanded 
for further development, citing to Graves v. Brown, 8 Vet. 
App. 522 (1996).  In addition, in the joint motion for 
remand, the appellant agreed to dismiss his claim of 
entitlement to service connection for PTSD.  

The case has been returned to the Board for further appellate 
review consistent with the joint motion.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

At his August 1999 personal hearing before the undersigned 
member of the Board, the appellant testified that he was in 
receipt of SSA disability benefits for paranoid schizophrenia 
until 1982.  Transcript at 8 (August 1999).  On VA 
examination in December 1994, the appellant reported that he 
was in receipt of SSA disability for depression from 1975 to 
November 1980.

Accordingly, the case is REMANDED for the following:

1.  The RO shall comply with the joint 
motion for remand.

2.  The RO should obtain from SSA all records 
pertinent to the appellant's award of SSA 
benefits, to include any decisions and the 
medical records upon which those decisions 
were based.  The veteran is informed that he 
should submit such records to the RO.

3.  If there is any outstanding relevant 
or probative evidence or argument, the 
parties are ordered to submit that 
evidence to the RO.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  Thereafter, the RO should review the 
claim of whether there is new and material 
evidence to reopen a claim of entitlement 
to service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and appellant's representative 
should be provided a supplemental 
statement of the case (SSOC).  

6.  The veteran and representative are 
informed that they are under an obligation 
to submit new and material evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


